Exhibit 99.1 Loan Group 1 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.250 1 $ 430,837.00 0.11 % 430,837.00 360 767 66.28 5.500 7 3,910,278.14 0.99 558,611.16 360 784 75.41 5.625 2 1,192,310.00 0.30 596,155.00 360 756 73.41 5.750 3 1,638,480.00 0.41 546,160.00 360 733 69.19 5.875 8 4,354,115.88 1.10 544,264.49 314 731 72.51 6.000 32 19,220,042.07 4.85 600,626.31 342 753 75.54 6.125 33 22,700,315.03 5.72 687,888.33 334 755 73.82 6.250 51 35,410,540.78 8.93 694,324.33 344 750 72.02 6.375 106 68,467,252.09 17.26 645,917.47 350 743 71.71 6.500 182 116,970,726.79 29.49 642,696.30 360 749 72.63 6.510 1 480,600.00 0.12 480,600.00 360 663 89.92 6.530 1 530,000.00 0.13 530,000.00 360 664 87.89 6.625 182 115,124,140.78 29.03 632,550.22 360 744 75.03 6.630 1 494,000.00 0.12 494,000.00 360 665 95.00 6.750 3 2,204,139.02 0.56 734,713.01 360 766 78.39 6.875 4 2,173,109.36 0.55 543,277.34 360 721 78.36 7.000 1 722,300.00 0.18 722,300.00 360 768 55.56 7.375 1 561,500.00 0.14 561,500.00 360 743 75.88 Total 619 $ 396,584,686.94 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 1 (net of such premiums) was approximately 6.429% per annum. Without the adjustment, the weighted average mortgage rate of the mortgage loans in loan group 1 was approximately 6.431% per annum. 5 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 -450,000.00 45 $ 19,727,139.94 4.97 % 438,380.89 6.382 357 744 75.52 450,000.01 -500,000.00 131 62,725,471.62 15.82 478,820.39 6.429 355 747 75.16 500,000.01 -550,000.00 98 51,680,952.27 13.03 527,356.66 6.432 353 742 76.56 550,000.01 -600,000.00 77 44,484,050.55 11.22 577,714.94 6.465 354 748 74.09 600,000.01 -650,000.00 71 44,597,321.71 11.25 628,131.29 6.419 350 743 75.52 650,000.01 -700,000.00 41 27,803,166.78 7.01 678,126.02 6.430 357 756 76.51 700,000.01 -750,000.00 40 29,029,198.50 7.32 725,729.96 6.431 351 749 72.79 750,000.01 - 1,000,000.00 87 76,875,496.43 19.38 883,626.40 6.433 359 750 70.58 1,000,000.01 - 1,500,000.00 23 28,682,588.65 7.23 1,247,069.07 6.424 350 745 68.85 1,500,000.01 - 2,000,000.00 5 8,809,300.49 2.22 1,761,860.10 6.477 337 756 57.51 Above 2,000,000.00 1 2,170,000.00 0.55 2,170,000.00 6.250 360 713 70.00 Total 619 $ 396,584,686.94 100.00 % (1)As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 1 was approximately $640,686. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 - 679 36 $ 20,640,384.69 5.20 % 573,344.02 6.486 347 668 76.28 680 - 699 39 23,718,262.19 5.98 608,160.57 6.482 353 689 73.87 700 - 719 78 53,401,411.80 13.47 684,633.48 6.453 357 709 72.87 720 and Above 466 298,824,628.26 75.35 641,254.57 6.419 354 764 73.31 Total 619 $ 396,584,686.94 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 1 was approximately 747. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 1 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. 6 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 22 $ 16,800,149.12 4.24 % 763,643.14 6.413 348 752 40.00 50.01 - 55.00 22 16,741,036.93 4.22 760,956.22 6.483 356 738 52.62 55.01 - 60.00 21 17,055,461.17 4.30 812,164.82 6.431 330 760 57.65 60.01 - 65.00 39 27,106,670.51 6.84 695,042.83 6.411 360 745 63.04 65.01 - 70.00 61 39,363,850.44 9.93 645,309.02 6.381 352 748 68.49 70.01 - 75.00 50 32,217,720.79 8.12 644,354.42 6.393 343 738 73.22 75.01 - 80.00 382 235,263,378.67 59.32 615,872.72 6.440 357 749 79.69 80.01 - 85.00 5 2,751,606.36 0.69 550,321.27 6.303 338 745 84.09 85.01 - 90.00 10 5,497,006.52 1.39 549,700.65 6.594 360 685 89.23 90.01 - 95.00 7 3,787,806.43 0.96 541,115.20 6.549 360 717 93.80 Total 619 $ 396,584,686.94 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 1 was approximately 73.44%. (2) Does not take into account any secondary financing on the mortgage loans in loan group 1 that may exist at the time of origination. 7 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 20 $ 15,638,945.90 3.94 % 781,947.30 6.425 347 754 39.55 50.01 - 55.00 20 14,297,536.93 3.61 714,876.85 6.476 355 744 52.67 55.01 - 60.00 18 15,155,242.98 3.82 841,957.94 6.456 338 764 57.70 60.01 -65.00 39 27,557,873.73 6.95 706,612.15 6.431 357 741 61.67 65.01 - 70.00 57 36,834,850.44 9.29 646,225.45 6.387 351 746 67.94 70.01 - 75.00 46 30,215,138.94 7.62 656,850.85 6.373 342 737 72.36 75.01 - 80.00 214 135,016,645.63 34.04 630,918.90 6.404 355 754 79.17 80.01 - 85.00 21 12,409,706.36 3.13 590,938.40 6.466 355 763 80.57 85.01 - 90.00 109 67,084,124.28 16.92 615,450.68 6.492 357 739 80.33 90.01 - 95.00 41 23,804,165.59 6.00 580,589.40 6.482 360 736 81.46 95.01 - 100.00 34 18,570,456.16 4.68 546,189.89 6.438 359 738 79.28 Total 619 $ 396,584,686.94 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 1 was approximately 77.14%. (2) Takes into account any secondary financing on the mortgage loans in loan group 1 that may exist at the time of origination. 8 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) California 193 $ 118,547,935.08 29.89 % 614,238.01 6.406 356 748 73.73 Florida 23 14,200,007.09 3.58 617,391.61 6.523 360 749 71.06 Illinois 14 10,389,874.80 2.62 742,133.91 6.428 355 753 77.88 Maryland 21 15,813,484.49 3.99 753,023.07 6.444 347 735 69.78 Massachusetts 20 11,814,053.61 2.98 590,702.68 6.476 349 741 73.17 New Jersey 34 21,993,110.35 5.55 646,856.19 6.431 356 744 71.36 New York 38 22,899,301.39 5.77 602,613.19 6.338 341 752 72.50 Texas 37 25,239,453.43 6.36 682,147.39 6.421 355 739 75.51 Virginia 60 38,285,654.87 9.65 638,094.25 6.391 354 755 74.81 Washington 24 15,658,975.21 3.95 652,457.30 6.521 360 759 76.28 Other (less than 2%) 155 101,742,836.62 25.65 656,405.40 6.464 352 743 72.77 Total 619 $ 396,584,686.94 100.00 % (1) The Other row in the preceding table includes 34 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 1.231% of the mortgage loans in loan group 1 were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 100 $ 60,161,247.05 15.17 % 601,612.47 6.454 345 721 69.61 Purchase 373 239,516,018.33 60.39 642,134.10 6.418 357 758 75.59 Refinance (Rate/Term) 146 96,907,421.56 24.44 663,749.46 6.447 351 735 70.49 Total 619 $ 396,584,686.94 100.00 % 9 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 26 $ 14,315,344.21 3.61 % 550,590.16 6.320 356 745 72.23 High-rise Condominium 1 686,400.00 0.17 686,400.00 6.625 360 797 80.00 Single Family Residence 386 247,361,046.06 62.37 640,831.73 6.454 352 743 73.20 2 - 4 Family Residence 4 2,804,700.00 0.71 701,175.00 6.562 360 768 75.38 Planned Unit Development 199 129,096,446.67 32.55 648,725.86 6.398 356 754 74.05 Cooperative 3 2,320,750.00 0.59 773,583.33 6.267 360 791 68.16 Total 619 $ 396,584,686.94 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 589 $ 377,315,331.58 95.14 % 640,603.28 6.429 354 747 73.81 Secondary Residence 30 19,269,355.36 4.86 642,311.85 6.472 345 750 66.08 Total 619 $ 396,584,686.94 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 10 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 360 492 $ 312,023,256.00 78.68 % 634,193.61 6.451 749 73.92 360 359 76 52,453,626.12 13.23 690,179.29 6.438 738 73.17 360 358 13 7,985,584.92 2.01 614,275.76 6.196 740 74.69 360 357 3 2,213,730.34 0.56 737,910.11 6.299 713 55.56 360 356 4 2,044,273.26 0.52 511,068.32 6.403 745 74.43 360 300 1 467,000.00 0.12 467,000.00 6.625 742 69.19 300 240 10 7,835,750.00 1.98 783,575.00 6.226 743 67.03 240 239 12 6,805,963.92 1.72 567,163.66 6.190 750 72.54 240 238 3 1,573,129.00 0.40 524,376.33 6.093 695 66.34 240 237 3 1,696,999.17 0.43 565,666.39 6.112 763 80.00 240 236 1 469,981.90 0.12 469,981.90 6.000 733 66.90 240 231 1 1,015,392.31 0.26 1,015,392.31 6.250 786 25.90 240 Total 619 $ 396,584,686.94 100.00 % (1)As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 1 was approximately 354 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 445 $ 284,642,167.96 71.77 % 639,645.32 6.427 351 747 72.28 120 174 111,942,518.98 28.23 643,347.81 6.439 360 746 76.39 Total 619 $ 396,584,686.94 100.00 % 11 Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 599 $ 384,865,386.86 97.04 % 642,513.17 6.425 354 747 73.44 60 20 11,719,300.08 2.96 585,965.00 6.614 360 736 73.28 Total 619 $ 396,584,686.94 100.00 % 12 Loan Group 2 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 6.500 5 $ 3,314,227.81 1.02 % 662,845.56 326 731 76.23 6.625 3 1,521,500.00 0.47 507,166.67 288 748 71.46 6.750 171 103,574,357.58 31.77 605,698.00 359 751 73.60 6.875 176 108,138,755.40 33.17 614,424.75 360 741 74.55 6.985 1 465,500.00 0.14 465,500.00 360 754 83.13 7.000 73 42,440,553.00 13.02 581,377.44 360 753 74.86 7.005 1 424,650.00 0.13 424,650.00 360 741 95.00 7.060 1 574,600.00 0.18 574,600.00 360 783 84.99 7.125 33 19,632,566.00 6.02 594,926.24 360 743 75.33 7.250 27 16,377,010.76 5.02 606,555.95 360 748 74.54 7.255 1 444,100.00 0.14 444,100.00 360 776 94.99 7.360 1 484,500.00 0.15 484,500.00 360 715 85.00 7.375 12 6,537,402.00 2.01 544,783.50 360 734 78.46 7.500 13 6,900,196.00 2.12 530,784.31 360 738 76.35 7.625 6 3,554,600.00 1.09 592,433.33 360 741 76.42 7.750 8 4,458,130.00 1.37 557,266.25 337 725 78.71 7.755 1 444,600.00 0.14 444,600.00 360 738 95.00 7.875 5 2,575,050.00 0.79 515,010.00 360 744 82.46 8.000 1 476,000.00 0.15 476,000.00 360 672 80.00 8.125 1 440,000.00 0.13 440,000.00 360 717 80.00 8.250 1 683,200.00 0.21 683,200.00 360 726 79.92 8.380 1 467,875.00 0.14 467,875.00 360 720 95.00 8.500 2 1,340,000.00 0.41 670,000.00 360 721 67.96 8.625 1 712,000.00 0.22 712,000.00 360 718 80.00 Total 545 $ 325,981,373.55 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 2 (net of such premiums) was approximately 6.954% per annum. Without the adjustment, the weighted average mortgage rate of the mortgage loans in loan group 2 was approximately 6.958% per annum. 13 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 -450,000.00 53 $ 23,185,276.06 7.11 % 437,458.04 7.051 355 738 77.58 450,000.01 -500,000.00 145 69,606,240.72 21.35 480,043.04 6.982 358 746 75.47 500,000.01 -550,000.00 77 40,454,256.00 12.41 525,379.95 6.960 358 745 74.99 550,000.01 -600,000.00 82 47,338,375.57 14.52 577,297.26 6.937 360 746 76.56 600,000.01 -650,000.00 62 39,236,527.58 12.04 632,847.22 6.966 360 748 72.95 650,000.01 -700,000.00 30 20,323,152.02 6.23 677,438.40 6.993 360 737 74.57 700,000.01 -750,000.00 20 14,491,206.00 4.45 724,560.30 6.955 360 742 75.15 750,000.01 - 1,000,000.00 66 58,209,839.60 17.86 881,967.27 6.912 358 750 73.50 1,000,000.01 - 1,500,000.00 9 11,336,500.00 3.48 1,259,611.11 6.860 360 755 71.83 1,500,000.01 - 2,000,000.00 1 1,800,000.00 0.55 1,800,000.00 6.875 360 726 57.14 Total 545 $ 325,981,373.55 100.00 % (1)As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 2 was approximately $598,131. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 - 679 27 $ 15,174,351.96 4.65 % 562,013.04 7.085 360 669 78.51 680 - 699 28 15,687,953.81 4.81 560,284.06 6.821 353 690 76.70 700 - 719 84 50,453,456.00 15.48 600,636.38 6.999 359 709 75.60 720 and Above 406 244,665,611.78 75.06 602,624.66 6.950 359 761 74.23 Total 545 $ 325,981,373.55 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 2 was approximately 746. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 2 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. 14 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 13 $ 8,388,700.00 2.57 % 645,284.62 6.852 360 768 41.37 50.01 - 55.00 15 9,551,925.57 2.93 636,795.04 6.820 360 742 52.96 55.01 - 60.00 13 8,197,452.92 2.51 630,573.30 6.891 360 747 58.07 60.01 - 65.00 32 20,492,353.19 6.29 640,386.04 6.941 360 752 62.90 65.01 - 70.00 37 24,015,723.00 7.37 649,073.59 7.004 360 734 68.06 70.01 - 75.00 80 47,749,669.51 14.65 596,870.87 6.938 354 751 73.19 75.01 - 80.00 336 197,983,148.94 60.73 589,235.56 6.957 359 745 79.58 80.01 - 85.00 4 1,958,600.00 0.60 489,650.00 7.171 360 742 84.21 85.01 - 90.00 6 3,578,412.94 1.10 596,402.16 6.905 360 698 88.96 90.01 - 95.00 9 4,065,387.48 1.25 451,709.72 7.664 360 743 94.97 Total 545 $ 325,981,373.55 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 2 was approximately 74.76%. (2) Does not take into account any secondary financing on the mortgage loans in loan group 2 that may exist at the time of origination. 15 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 12 $ 7,838,700.00 2.40 % 653,225.00 6.850 360 765 41.05 50.01 - 55.00 11 6,848,225.57 2.10 622,565.96 6.835 360 746 52.48 55.01 - 60.00 12 7,547,999.00 2.32 628,999.92 6.892 360 748 57.98 60.01 -65.00 27 16,262,353.19 4.99 602,309.38 6.884 360 752 63.14 65.01 - 70.00 40 26,259,723.00 8.06 656,493.08 6.976 360 734 66.35 70.01 - 75.00 66 39,212,498.19 12.03 594,128.76 6.917 354 750 72.89 75.01 - 80.00 178 108,925,948.34 33.41 611,943.53 6.945 359 748 79.12 80.01 - 85.00 17 10,436,788.51 3.20 613,928.74 6.923 355 756 78.24 85.01 - 90.00 100 58,943,484.94 18.08 589,434.85 6.939 360 741 79.45 90.01 - 95.00 59 30,554,033.81 9.37 517,864.98 7.075 360 742 80.42 95.01 - 100.00 23 13,151,619.00 4.03 571,809.52 7.250 360 734 79.88 Total 545 $ 325,981,373.55 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 2 was approximately 79.24%. (2) Takes into account any secondary financing on the mortgage loans in loan group 2 that may exist at the time of origination. 16 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 20 $ 13,526,432.00 4.15 % 676,321.60 6.990 360 751 71.42 California 162 95,694,609.58 29.36 590,707.47 6.915 358 746 74.28 Colorado 18 11,862,594.00 3.64 659,033.00 7.049 360 753 74.53 Florida 24 13,947,734.48 4.28 581,155.60 7.061 360 750 79.47 Illinois 18 10,567,050.90 3.24 587,058.38 7.048 360 768 75.01 Maryland 16 8,634,846.29 2.65 539,677.89 7.050 360 713 79.39 Massachusetts 13 7,768,559.94 2.38 597,581.53 7.031 360 746 77.95 New Jersey 17 9,744,683.82 2.99 573,216.70 6.972 360 745 74.77 New York 37 20,379,104.00 6.25 550,786.59 6.933 357 746 75.31 North Carolina 15 9,444,487.90 2.90 629,632.53 6.838 359 749 74.02 Oregon 14 8,176,100.00 2.51 584,007.14 6.905 353 731 72.62 Texas 30 19,335,238.76 5.93 644,507.96 6.927 360 733 74.72 Utah 11 7,216,310.00 2.21 656,028.18 6.971 360 759 75.01 Virginia 30 16,957,780.00 5.20 565,259.33 6.993 360 748 75.55 Washington 27 16,720,925.00 5.13 619,293.52 6.878 360 755 75.41 Other (less than 2%) 93 56,004,916.88 17.18 602,203.41 6.995 359 742 73.86 Total 545 $ 325,981,373.55 100.00 % (1) The Other row in the preceding table includes 25 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 0.813% of the mortgage loans in loan group 2 were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 110 $ 65,043,145.23 19.95 % 591,301.32 6.964 358 732 69.39 Purchase 325 192,933,018.83 59.19 593,640.06 6.954 359 751 77.43 Refinance (Rate/Term) 110 68,005,209.49 20.86 618,229.18 6.962 358 745 72.33 Total 545 $ 325,981,373.55 100.00 % 17 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 28 $ 16,536,932.00 5.07 % 590,604.71 6.915 359 751 75.71 Single Family Residence 356 212,623,303.47 65.23 597,256.47 6.951 359 744 74.28 2 - 4 Family Residence 4 2,343,000.00 0.72 585,750.00 6.910 360 759 71.95 Planned Unit Development 156 93,990,638.08 28.83 602,504.09 6.984 359 748 75.75 Cooperative 1 487,500.00 0.15 487,500.00 6.750 360 729 75.00 Total 545 $ 325,981,373.55 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 512 $ 306,513,368.61 94.03 % 598,658.92 6.949 359 746 74.87 Secondary Residence 33 19,468,004.94 5.97 589,939.54 7.094 360 745 73.14 Total 545 $ 325,981,373.55 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 18 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 360 518 $ 310,422,386.72 95.23 % 599,271.02 6.953 746 74.71 360 359 19 10,763,190.12 3.30 566,483.69 7.112 739 76.87 360 358 1 605,193.90 0.19 605,193.90 6.875 741 79.17 360 351 1 968,300.00 0.30 968,300.00 7.000 737 69.16 360 240 5 2,783,200.00 0.85 556,640.00 6.969 736 73.60 240 239 1 439,102.81 0.13 439,102.81 6.500 698 72.73 240 Total 545 $ 325,981,373.55 100.00 % (1)As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 2 was approximately 359 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 331 $ 197,906,853.05 60.71 % 597,905.90 6.940 358 744 74.41 120 214 128,074,520.50 39.29 598,479.07 6.986 360 748 75.30 Total 545 $ 325,981,373.55 100.00 % Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 535 $ 320,111,173.55 98.20 % 598,338.64 6.955 359 746 74.77 36 1 476,000.00 0.15 476,000.00 8.000 360 672 80.00 60 9 5,394,200.00 1.65 599,355.56 7.038 360 736 73.68 Total 545 $ 325,981,373.55 100.00 % 19 Loan Group 3 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 6.990 1 $ 432,000.00 0.51 % 432,000.00 360 771 90.00 6.999 1 559,200.00 0.66 559,200.00 360 702 88.93 7.000 37 22,965,747.84 27.27 620,695.89 360 736 77.72 7.045 1 437,000.00 0.52 437,000.00 360 714 95.00 7.125 23 13,615,433.87 16.17 591,975.39 360 721 75.12 7.250 17 9,603,000.00 11.40 564,882.35 360 735 77.26 7.255 1 533,260.00 0.63 533,260.00 360 703 95.00 7.375 19 10,459,827.56 12.42 550,517.24 360 727 77.21 7.500 20 14,187,744.67 16.85 709,387.23 360 734 77.32 7.535 1 428,000.00 0.51 428,000.00 360 700 88.25 7.625 7 3,386,475.58 4.02 483,782.23 360 684 77.83 7.750 2 928,000.00 1.10 464,000.00 360 714 74.13 7.875 5 2,689,773.00 3.19 537,954.60 360 729 80.00 7.885 1 521,550.00 0.62 521,550.00 360 670 90.00 8.250 2 1,142,000.00 1.36 571,000.00 360 668 80.00 8.375 1 840,000.00 1.00 840,000.00 360 776 80.00 8.500 3 1,488,600.00 1.77 496,200.00 360 731 81.53 Total 142 $ 84,217,612.52 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 3 (net of such premiums) was approximately 7.308% per annum. Without the adjustment, the weighted average mortgage rate of the mortgage loans in loan group 3 was approximately 7.321% per annum. 20 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 -450,000.00 16 $ 6,964,285.00 8.27 % 435,267.81 7.547 360 713 82.36 450,000.01 -500,000.00 47 22,338,310.62 26.52 475,283.20 7.354 360 719 76.40 500,000.01 -550,000.00 22 11,450,755.87 13.60 520,488.90 7.325 360 711 79.42 550,000.01 -600,000.00 14 8,055,459.00 9.57 575,389.93 7.267 360 734 79.20 600,000.01 -650,000.00 13 8,093,964.00 9.61 622,612.62 7.184 360 742 76.45 650,000.01 -700,000.00 6 4,111,617.67 4.88 685,269.61 7.250 360 740 78.49 700,000.01 -750,000.00 5 3,606,231.66 4.28 721,246.33 7.320 360 703 79.65 750,000.01 - 1,000,000.00 14 12,100,880.70 14.37 864,348.62 7.254 360 736 76.52 1,000,000.01 - 1,500,000.00 4 4,996,208.00 5.93 1,249,052.00 7.293 360 782 73.99 Above 2,000,000.00 1 2,499,900.00 2.97 2,499,900.00 7.500 360 730 78.12 Total 142 $ 84,217,612.52 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 3 was approximately $593,082. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 - 679 19 $ 9,892,618.66 11.75 % 520,664.14 7.440 360 669 79.26 680 - 699 7 4,247,900.00 5.04 606,842.86 7.118 360 688 77.45 700 - 719 50 27,035,464.58 32.10 540,709.29 7.330 360 708 79.41 720 and Above 66 43,041,629.28 51.11 652,145.90 7.308 360 758 76.37 Total 142 $ 84,217,612.52 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 3 was approximately 728. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 3 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. 21 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 1 $ 470,000.00 0.56 % 470,000.00 7.250 360 806 43.52 50.01 - 55.00 2 910,000.00 1.08 455,000.00 7.188 360 736 54.72 55.01 - 60.00 2 1,225,760.70 1.46 612,880.35 7.000 359 731 59.11 60.01 - 65.00 3 2,619,750.00 3.11 873,250.00 7.386 360 763 63.40 65.01 - 70.00 10 5,594,000.00 6.64 559,400.00 7.228 360 732 67.79 70.01 - 75.00 14 8,675,175.87 10.30 619,655.42 7.181 360 740 74.23 75.01 - 80.00 97 58,433,815.95 69.38 602,410.47 7.342 360 726 79.51 80.01 - 85.00 2 1,036,000.00 1.23 518,000.00 7.000 360 691 82.16 85.01 - 90.00 5 2,372,750.00 2.82 474,550.00 7.778 360 714 88.57 90.01 - 95.00 6 2,880,360.00 3.42 480,060.00 7.362 360 702 95.00 Total 142 $ 84,217,612.52 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 3 was approximately 77.74%. (2) Does not take into account any secondary financing on the Mortgage Loans in loan group 3 that may exist at the time of origination. 22 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 1 $ 470,000.00 0.56 % 470,000.00 7.250 360 806 43.52 50.01 - 55.00 2 910,000.00 1.08 455,000.00 7.188 360 736 54.72 55.01 - 60.00 2 1,225,760.70 1.46 612,880.35 7.000 359 731 59.11 60.01 -65.00 2 2,136,000.00 2.54 1,068,000.00 7.388 360 771 64.05 65.01 - 70.00 9 5,134,000.00 6.10 570,444.44 7.181 360 733 67.76 70.01 - 75.00 10 6,339,425.87 7.53 633,942.59 7.175 360 750 74.15 75.01 - 80.00 38 25,316,622.71 30.06 666,226.91 7.332 360 738 79.17 80.01 - 85.00 5 2,656,500.00 3.15 531,300.00 7.254 360 722 80.55 85.01 - 90.00 37 22,139,243.00 26.29 598,357.92 7.304 360 720 80.21 90.01 - 95.00 23 11,527,045.66 13.69 501,175.90 7.449 360 708 82.98 95.01 - 100.00 13 6,363,014.58 7.56 489,462.66 7.455 360 708 78.41 Total 142 $ 84,217,612.52 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 3 was approximately 83.58%. (2) Takes into account any secondary financing on the mortgage loans in loan group 3 that may exist at the time of origination. 23 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 9 $ 6,327,846.67 7.51 % 703,094.07 7.362 360 741 75.84 California 41 22,510,556.76 26.73 549,037.97 7.249 360 724 77.14 Colorado 8 4,821,380.56 5.72 602,672.57 7.266 360 762 75.85 Florida 8 4,415,268.00 5.24 551,908.50 7.210 360 721 74.33 Illinois 9 5,003,545.00 5.94 555,949.44 7.275 360 719 76.52 Maryland 7 3,278,112.00 3.89 468,301.71 7.399 360 701 82.56 Massachusetts 3 1,874,900.00 2.23 624,966.67 7.084 360 749 73.84 New Jersey 10 5,286,750.00 6.28 528,675.00 7.715 360 726 79.20 New York 8 7,240,070.00 8.60 905,008.75 7.445 360 726 77.80 Oregon 5 3,187,820.00 3.79 637,564.00 7.181 360 718 78.60 Pennsylvania 3 2,033,781.66 2.41 677,927.22 7.160 360 690 79.37 Texas 4 3,117,900.00 3.70 779,475.00 7.311 360 750 79.74 Virginia 6 3,478,823.00 4.13 579,803.83 7.417 360 730 79.09 Washington 4 2,102,347.87 2.50 525,586.97 7.085 360 747 74.17 Other (less than 2%) 17 9,538,511.00 11.33 561,088.88 7.377 360 726 80.85 Total 142 $ 84,217,612.52 100.00 % (1) The Other row in the preceding table includes 13 other states with under 2% concentrations individually.As of the cut-off date, no more than approximately 2.968% of the mortgage loans in loan group 3 were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 30 $ 20,011,886.67 23.76 % 667,062.89 7.346 360 726 73.88 Purchase 87 50,598,235.58 60.08 581,588.91 7.330 360 728 79.68 Refinance (Rate/Term) 25 13,607,490.27 16.16 544,299.61 7.250 360 728 76.21 Total 142 $ 84,217,612.52 100.00 % 24 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 9 $ 4,262,958.00 5.06 % 473,662.00 7.398 360 714 81.11 Single Family Residence 85 51,073,951.49 60.65 600,870.02 7.324 360 727 77.54 Planned Unit Development 47 28,427,903.03 33.76 604,849.00 7.299 360 732 77.56 Condominium Hotel 1 452,800.00 0.54 452,800.00 7.625 360 678 80.00 Total 142 $ 84,217,612.52 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 134 $ 77,974,500.52 92.59 % 581,899.26 7.319 360 728 77.65 Secondary Residence 8 6,243,112.00 7.41 780,389.00 7.343 360 724 78.90 Total 142 $ 84,217,612.52 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 25 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 360 128 $ 76,262,204.56 90.55 % 595,798.47 7.312 729 77.81 360 359 14 7,955,407.96 9.45 568,243.43 7.409 720 77.08 360 Total 142 $ 84,217,612.52 100.00 % (1)As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 3 was approximately 360 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 73 $ 43,217,082.27 51.32 % 592,014.83 7.239 360 731 77.38 120 69 41,000,530.25 48.68 594,210.58 7.408 360 725 78.12 Total 142 $ 84,217,612.52 100.00 % Prepayment Charge Period at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 3 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 142 $ 84,217,612.52 100.00 % 593,081.78 7.321 360 728 77.74 Total 142 $ 84,217,612.52 100.00 % 26 Loan Group 4 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.375 1 $ 736,206.18 1.03 % 736,206.18 179 718 44.78 5.500 1 767,623.19 1.07 767,623.19 178 727 70.00 5.750 5 2,950,691.16 4.11 590,138.23 179 747 72.71 5.875 11 6,960,680.45 9.70 632,789.13 171 759 60.18 6.000 15 9,553,855.18 13.32 636,923.68 174 755 67.82 6.125 14 8,917,004.76 12.43 636,928.91 179 747 74.82 6.250 11 6,877,042.32 9.59 625,185.67 174 753 64.86 6.375 21 13,998,842.85 19.52 666,611.56 179 747 69.52 6.500 16 10,502,245.33 14.64 656,390.33 179 750 64.94 6.625 6 4,697,259.85 6.55 782,876.64 180 749 69.53 6.750 2 1,043,520.00 1.45 521,760.00 180 795 64.80 6.875 6 3,468,255.30 4.84 578,042.55 180 777 63.73 7.000 2 1,250,000.00 1.74 625,000.00 180 705 68.25 Total 111 $ 71,723,226.57 100.00 % (1) As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 4 was approximately 6.263% per annum. 27 Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 -450,000.00 10 $ 4,384,390.57 6.11 % 438,439.06 6.296 180 743 72.15 450,000.01 -500,000.00 21 10,194,662.39 14.21 485,460.11 6.305 179 753 62.75 500,000.01 -550,000.00 12 6,280,872.81 8.76 523,406.07 6.312 174 745 73.39 550,000.01 -600,000.00 17 9,887,486.07 13.79 581,616.83 6.206 179 733 70.98 600,000.01 -650,000.00 12 7,517,399.00 10.48 626,449.92 6.234 180 771 66.31 650,000.01 -700,000.00 8 5,452,100.24 7.60 681,512.53 6.359 172 757 66.36 700,000.01 -750,000.00 10 7,330,987.21 10.22 733,098.72 6.139 179 748 65.51 750,000.01 - 1,000,000.00 16 14,037,478.43 19.57 877,342.40 6.228 175 750 67.81 1,000,000.01 - 1,500,000.00 5 6,637,849.85 9.25 1,327,569.97 6.384 179 766 64.14 Total 111 $ 71,723,226.57 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 4 was approximately $646,155. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 - 679 6 $ 3,232,016.58 4.51 % 538,669.43 6.422 179 669 72.20 680 - 699 4 2,365,988.07 3.30 591,497.02 6.316 177 694 69.19 700 - 719 19 12,340,377.39 17.21 649,493.55 6.106 176 709 66.68 720 and Above 82 53,784,844.53 74.99 655,912.74 6.288 177 768 67.25 Total 111 $ 71,723,226.57 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 4 was approximately 751. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 4 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. 28 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 16 $ 10,659,340.63 14.86 % 666,208.79 6.177 176 752 39.84 50.01 - 55.00 4 2,291,808.90 3.20 572,952.23 6.210 179 732 53.22 55.01 - 60.00 12 8,312,215.51 11.59 692,684.63 6.557 173 766 57.51 60.01 - 65.00 5 4,091,054.65 5.70 818,210.93 6.251 179 760 63.74 65.01 - 70.00 15 9,240,133.77 12.88 616,008.92 6.120 179 754 68.36 70.01 - 75.00 10 7,424,653.36 10.35 742,465.34 6.238 174 742 73.49 75.01 - 80.00 47 28,570,094.21 39.83 607,874.34 6.265 179 748 79.54 85.01 - 90.00 2 1,133,925.54 1.58 566,962.77 6.375 177 759 89.77 Total 111 $ 71,723,226.57 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 4 was approximately 67.44%. (2) Does not take into account any secondary financing on the mortgage loans in loan group 4 that may exist at the time of origination. Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 15 $ 10,039,340.63 14.00 % 669,289.38 6.196 175 751 39.21 50.01 - 55.00 4 2,291,808.90 3.20 572,952.23 6.210 179 732 53.22 55.01 - 60.00 12 8,312,215.51 11.59 692,684.63 6.557 173 766 57.51 60.01 -65.00 5 4,091,054.65 5.70 818,210.93 6.251 179 760 63.74 65.01 - 70.00 15 9,240,133.77 12.88 616,008.92 6.120 179 754 68.36 70.01 - 75.00 10 7,424,653.36 10.35 742,465.34 6.238 174 742 73.49 75.01 - 80.00 36 22,805,424.93 31.80 633,484.03 6.252 179 753 79.59 80.01 - 85.00 1 558,135.20 0.78 558,135.20 6.375 179 664 80.00 85.01 - 90.00 8 4,428,461.49 6.17 553,557.69 6.305 179 757 78.30 90.01 - 95.00 4 2,107,198.13 2.94 526,799.53 6.189 177 701 78.23 95.01 - 100.00 1 424,800.00 0.59 424,800.00 6.500 180 790 80.00 Total 111 $ 71,723,226.57 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 4 was approximately 68.78%. (2) Takes into account any secondary financing on the mortgage loans in loan group 4 that may exist at the time of origination. 29 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Alabama 3 $ 1,685,733.24 2.35 % 561,911.08 6.301 179 728 68.65 California 25 18,939,721.42 26.41 757,588.86 6.346 177 750 61.21 Connecticut 3 1,725,203.12 2.41 575,067.71 6.321 179 749 81.84 Florida 6 3,488,053.16 4.86 581,342.19 6.156 180 746 58.65 Georgia 2 1,597,892.54 2.23 798,946.27 6.298 180 739 74.87 Illinois 4 2,737,697.42 3.82 684,424.36 6.119 177 758 75.92 Maryland 4 2,251,563.23 3.14 562,890.81 6.201 179 764 63.10 Massachusetts 4 2,468,528.02 3.44 617,132.01 6.293 177 744 61.57 Nevada 2 1,988,588.94 2.77 994,294.47 6.189 180 730 70.91 New Jersey 4 2,274,797.72 3.17 568,699.43 6.184 179 755 67.56 New Mexico 5 2,899,289.25 4.04 579,857.85 6.199 179 765 75.11 North Carolina 5 2,513,032.89 3.50 502,606.58 6.248 180 780 72.64 Oklahoma 3 1,784,076.00 2.49 594,692.00 5.786 179 709 71.89 Oregon 3 1,720,284.82 2.40 573,428.27 6.159 179 750 74.04 Pennsylvania 4 2,231,310.45 3.11 557,827.61 6.305 179 738 62.72 Tennessee 3 1,604,175.06 2.24 534,725.02 6.230 179 789 78.12 Texas 11 7,577,945.89 10.57 688,904.17 6.332 175 751 74.54 Wisconsin 4 2,526,500.00 3.52 631,625.00 6.347 180 747 65.17 Other (less than 2%) 16 9,708,833.40 13.54 606,802.09 6.250 174 756 66.86 Total 111 $ 71,723,226.57 100.00 % (1) The Other row in the preceding table includes 14 other states with under 2% concentrations individually.As of the cut-off date, no more than approximately 2.091% of the mortgage loans in loan group 4 were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 33 $ 21,031,201.25 29.32 % 637,309.13 6.371 179 738 67.65 Purchase 55 35,657,609.70 49.72 648,320.18 6.238 179 761 71.54 Refinance (Rate/Term) 23 15,034,415.62 20.96 653,670.24 6.174 171 747 57.41 Total 111 $ 71,723,226.57 100.00 % 30 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 7 $ 3,569,457.27 4.98 % 509,922.47 6.369 179 750 75.53 Single Family Residence 72 47,236,725.36 65.86 656,065.63 6.228 177 747 66.55 Planned Unit Development 32 20,917,043.94 29.16 653,657.62 6.325 178 761 68.08 Total 111 $ 71,723,226.57 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 97 $ 63,743,610.93 88.87 % 657,150.63 6.255 177 751 66.99 Secondary Residence 14 7,979,615.64 11.13 569,972.55 6.327 179 753 71.02 Total 111 $ 71,723,226.57 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 31 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 180 48 $ 29,799,212.00 41.55 % 620,816.92 6.425 756 66.18 180 179 42 28,874,716.57 40.26 687,493.25 6.172 748 67.93 180 178 12 7,242,513.12 10.10 603,542.76 6.064 737 73.29 180 177 2 1,329,101.14 1.85 664,550.57 6.279 738 70.91 180 175 1 457,175.06 0.64 457,175.06 6.375 770 89.42 180 172 3 1,959,363.67 2.73 653,121.22 6.104 753 71.58 180 119 2 1,402,744.50 1.96 701,372.25 6.015 766 63.48 120 116 1 658,400.51 0.92 658,400.51 6.000 791 12.43 120 Total 111 $ 71,723,226.57 100.00 % (1)As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 4 was approximately 177 months. Interest-Only Period at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 111 $ 71,723,226.57 100.00 % 646,155.19 6.263 177 751 67.44 Total 111 $ 71,723,226.57 100.00 % Prepayment Charge Period at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 4 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 111 $ 71,723,226.57 100.00 % 646,155.19 6.263 177 751 67.44 Total 111 $ 71,723,226.57 100.00 % 32
